In addition to what is said in the majority opinion. I wish to add that the objects of a mortgage and a bill of sale to secure debt "are identical — security for a debt." Merchants'  Mechanics' Bank v. Beard,162 Ga. 446, 448 (134 S.E. 107). I think that the cases ofPatterson v. Evans  Turner, 91 Ga. 799, 800 (18 S.E. 31),Booze v. Neal, 6 Ga. App. 279, 281 (64 S.E. 1104),MacIntyre  Co. v. Ferst's Sons  Co., 101 Ga. 682
(28 S.E. 989), and Deariso  Co. v. Lawrence, 3 Ga. App. 580
(60 S.E. 330), while dealing with mortgages announce principles that are analogous to those which should be applied to this case. See also Sampson v. Vann, 78 Ga. App. 564 (51 S.E.2d 863). Code (Ann.) § 105-1412 provides: "Every person, firm, or corporation, who, without the written consent of the owner of legal title to land or an interest in land as security for debt, as shown by the public records of the county where such land is located, buys, sells, cuts, removes, holds, disposes of, changes the form of, or otherwise converts to the use of himself, itself, or another, any trees growing or grown on such land, shall be liable to such owner of such legal title for such trees or the value thereof, in any form, bought, sold, cut, removed, held, disposed of, changed in form, or otherwise converted by him or it: . . . Provided such recovery may be had by action at law from the purchaser or purchasers of such interest in the trees, mineral, or other rights or interest in said incumbered real estate, either jointly or severally, with the holder of the equitable title; the owner of said land shall be allowed to use said timber for his own use, such as firewood or other necessary uses of timber in and around said farm." The plaintiff contends that he is proceeding under this section, and that, by virtue of the security deed, he had an interest in the land as security for the debt, and that the defendant and the persons who bought from the defendant (the grantor in the security deed) are liable to the plaintiff (the grantee in the security deed) for the timber sold on the land described in the security deed in the amount of $773, which is less than the indebtedness owing on the security deed. It appears that the defendant (the grantor in such deed) paid the interest due under the deed, and the plaintiff agreed to take the property for the debt for which the security deed was given, and accordingly the defendant (the grantor) made the plaintiff *Page 661 
(the grantee) a warranty deed and surrendered the land in question to the plaintiff. The warranty deed here was of higher dignity than the security deed, and the change effected in the nature and form of a contract was such as to amount in law to a novation, and the plaintiff stood just as if he bought the property from the debtor for money. The plaintiff, being the holder simply of the deed to secure his debt, became vested with the absolute title; and, the security deed being extinguished, he was left to stand upon his absolute deed. The recovery under Code § 105-1412, supra, may not be for more than the unpaid portion of the secured indebtedness, interest, and attorney's fees, and the debt for which the security deed was given having been extinguished, this section is not applicable, no cause of action is set out in the petition under this section or otherwise, and the court did not err in sustaining the demurrer.